Examiner’s Amendment 

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas D. Franklin (Reg. No. 43,616) on 09/03/2021.

In the Claims: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) An intermediary server having at least one processor for providing secure access to a web page of a web-based service to a client terminal upon request of one of a web server and a client terminal comprising a web browser, the intermediary server comprising: 
an operating system running an instance of a web browser engine; 
the web browser engine: 
produces an image of the web page rendered in the instance of the web browser engine, and 
transmits an access web page to the web browser of the client terminal; and 
the access web page: 
retrieves the image from the web browser engine, 
displays the image produced by the web browser engine in the web browser of the client terminal, and
receives user interactions and sends the user interactions to the instance of the web browser engine in the intermediary server, wherein: 
the instance: 
replicates the user interactions to browse the web page within the instance, 
detects changing portions of the web page in the instance, and
produces images of the changing portions of the web page after each of the user interactions; and
the access web page:
retrieves the images of the changing portions from the web browser engine, and 
replaces portions of the image displayed in the web browser with the images of the changing portions.

2.	(Previously Presented) The intermediary server of claim 1, wherein the access web page comprises JavaScript code or HTML code that loads JavaScript code from the intermediary server.

3.	(Previously Presented) The intermediary server of claim 1, wherein the operating system runs a new instance of the web browser engine for each request to provide secure access to a web page of a web-based service.

4-5.	(Cancelled) 

6.	(Previously Presented) The intermediary server of claim 1, wherein: 
the web browser engine communicates with the web browser using HTTPS protocol.

7.	(Previously Presented) The intermediary server of claim 1, wherein: 
the web browser engine: 
creates at least one temporary directory in the operating system for each of the instance and any new instance of the web browser engine, and 
permits access to the instance and any new instance to its respective at least one temporary directory of the operating system.


8.	(Currently Amended) A method for providing secure access to a web page of a web-based service to a client terminal comprising a web browser, the method comprising: 
receiving a request to provide, to the client terminal, secure access to the web page, comprising: 
running an instance of a web browser engine;
producing an image of the web page upon rendering in the instance of the web browser engine; and 
transmitting an access web page to the web browser, wherein: 
the access web page retrieves and displays an image from the web browser engine in the web browser of the client terminal, and
the instance of the web browser engine: 
receives user interactions from the client terminal;
sends the user interactions to the web page;
replicates the user interactions to browse the web page within the instance; and 
produces images of the web page after each of the user interactions;
detecting changing portions of the web page in the instance of the web browser engine; and 
producing images of the changing portions; and wherein the access web page: 
retrieves the images of the changing portions from the web browser engine, and 
replaces portions of the image displayed in the web browser with the images of the changing portions.
9.	(Previously Presented) The method of claim 8, wherein the request for providing secure access is a request from a web server.

10.	(Previously Presented) The method of claim 8, wherein the request for providing secure access is a request from the client terminal.

11.	(Previously Presented) The method of any of claim 8, wherein the access web page comprises JavaScript code or HTML code that loads JavaScript code from a server.

12.	(Previously Presented) The method of any of claim 8, further comprising: 
receiving keystrokes and mouse interactions detectable by the access web page; 
sanitizing the keystrokes; and 
inputting sanitized keystrokes and the mouse interactions in the instance of the web browser engine.

13.	(Cancelled)

14.	(Currently Amended) A computer program stored in one or more memories comprising computer program code that when executed performs 

15.	(Currently Amended) A computer-readable non-transitory storage memory .


Reasons for Allowance
	Claims 1-3, 6-12, 14 and 15 are allowed. 


The following is an examiner’s statement of reasons for allowance: 


Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1 and 8. 

The features as recited in independent Claims 1 and 8: “receives user interactions and sends the user interactions to the instance of the web browser engine in the intermediary server, wherein: the instance: replicates the user interactions to browse the web page within the instance, detects changing portions of the web page in the instance, and produces images of the changing portions of the web page after each of the user interactions; and the access web page: retrieves the images of the changing portions from the web browser engine, and replaces portions of the image displayed in the web browser with the images of the changing portions,”  when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176